DETAILED ACTION
CLAIMS 12-22 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 12:
 “at least one resettable switch-off device that is configured to selectively deactivate”; and
Claim(s) 13:
 “wherein a control unit configured to selectively deactivate the processing units is provided”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
Claim(s) 12-15, 17-18, and 22
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rotem et al., US 10,948,966 Bl, (“Rotem”).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding claims 12-15, 17-18, and 22, 
Rotem teaches these claims according to the reasoning set forth in the previous office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16 and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al., US 10,948,966 Bl, (“Rotem”) in view of Branover et al., US 2013/0246820 Al , (“Branover”)
Regarding claims 16 and 19,
 Rotem and Branover teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 20-21
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al., US 10,948,966 Bl, (“Rotem”) in view of John Archibald et al., US 2014/0368688 Al , (“John Archibald”)
Regarding claims 20-21,
 Rotem and John Archibald teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 5/6/2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant argues first that,  “Examiner does not explain why an optimization module 110 that operates “based on execution metric 204 and quality-of-service metric 206” would have been understood by a POSITA as operating “independently of the input variables supplied to the at least one of the processing units … a POSITA would have understood that execution metric 204 is in fact dependent on input variables to the processing nodes of its disclosed ANN. Therefore, contrary to the claims, it is not the case that an optimization module 110 that operates based on execution metric 204 is operating ‘independently of the input variables supplied to the at least one of the processing units.’” Remarks at p. 6. 
Applicant cites to Rotem col. 6, ll. 64-67 for the proposition that Rotem teaches that input variables are used to determine the processing units that should be deactivated. Id..
Examiner respectfully disagrees. First, immediately following the portion of Rotem which Applicant cites, the following is taught: “Analysis module 106 may determine execution metric 204 in a variety of contexts. In some embodiments, analysis module 106 may analyze artificial neural network 202 by performing a static analysis of artificial neural network 202 to determine execution metric 204 without executing artificial neural network 202. In these embodiments, artificial neural network 202 may include software and/or hardware structures that process inputs in a predictable fashion. In other words, it may be possible to determine execution metric 204 by examining the structure of artificial neural network 202.” Rotem col. 7, ll. 1-11. Emphasis added.
In other words, Rotem teaches that examining the structure of the neural network, not the input variables, may be undertaken to determine the execution metric. 
Examiner also respectfully disagrees with Applicant’s characterization of Rotem’s teaching at col. 6, ll. 64-67: “may analyze artificial neural network 202 to determine execution metric 204 that represents the fixed number of operations performed by artificial neural network 202 when processing an input.” This appears to teach that the fixed number of operations to process any input may be used in the calculation of the execution metric. The input variables themselves don’t appear to be used in the calculation.
Next, Applicant alleges that “it is not the case that the applied prior art discloses the feature "[...] an implementation of each of the layers being split among at least two of the processing units". At best, the applied prior art merely recites a generic formulation of a plurality of processors. However, it does not disclose the specific split implementation of the layers over at least two processors.” Remarks at p. 6.
Here, too, Examiner respectfully disagrees. As discussed in the previous action, Rotem teaches “[Fig. 4, element 202] ... includes a single input node, six processing nodes arranged in two layers, and a single output node, other examples of artificial neural networks may contain any number of input nodes, processing nodes, and/or output nodes connected in any suitable fashion.” col. 7, ll. 30-42 Emphasis added. See also Fig. 4, element 402, elements 404-408, elements 410-414, and element 416.
Finally, Applicant argues that “Additionally, the step of "deactivate at least one of the processing units" is not disclosed by the applied prior art.” Remarks at p. 7.
Examiner respectfully disagrees. As discussed in the previous action, Rotem teaches at col. 12, Il. 7-39 that:
 “Optimization module 110 may optimize physical processor 130 in any of a variety of ways. For example ... may configure those physical processors to execute artificial neural network 202 on a number of processor cores that enables the executing system to satisfy the quality -of-service metric while limiting the power consumption of the executing system. For example, physical processor 130 may include six processing cores. However, optimization module 110 may determine, based on execution metric 204 and quality-of-service metric 206, that physical processor 130 may satisfy quality-of-service metric 206 by executing artificial neural network 202 on four out of its six cores ... (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added; 
See also Fig. 4, elements 404-408 and Fig. 4, elements 410-414 as well as col. 11, 1120-25 and col. 11, 1. 59 — col. 12, 1. 6;
Rotem thus teaches using the techniques of power and/or clock gating unused cores. In other words, the unused cores may be deactivated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187